DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 14, 2021 has been entered. Claims 1-14 are pending. Claim 1 has been amended. The prior art rejections are withdrawn in view of the amendment in favor of new prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 2015/0231812) in view of Chan (US 2015/0132832).
Regarding claim 1, Klatt discloses a liquid blow molding method ([0006]) for molding a bottomed tubular shaped preform (preform 2 with bottom 19, [0063], Fig. 2) into a liquid-containing container (container 11, [0094], Fig. 3) in which a content liquid is held (liquid filling materials 21 and 21.1, [0094]), the liquid blow molding method comprising: a first molding step of liquid blow molding the preform into a halfway shape by supplying, into the preform that has been heated to a predetermined temperature (abstract), a first liquid at a predetermined 2 in water. When heated, the carbon dioxide is less soluble in water, causing it to escape and leading to the breakdown of carbonic acid; Separately, [0019] of Applicant’s specification is the only reference to a component in the second liquid containing an ingredient that can be degraded by heat which is not in the first liquid. Neither the claim language nor [0019] places limits on how susceptible the ingredient must be to heat. As such, the claim merely recites an ingredient in the second liquid not found in the first liquid.  The ingredient is more easily degraded by heat than at least one component of the first liquid, but is otherwise unbounded. Carbonic acid and/or CO2 constitute the second ingredient.), and the first liquid does not comprise the ingredient that is susceptible to degradation by heat (filling material 21 is free from carbon dioxide, [0098]).
Klatt teaches a method substantially as claimed. Klatt does not disclose that the second liquid is an enzyme liquid detergent containing an enzyme as an ingredient that is susceptible to degradation by heat.
However, in the same field of endeavor of packaged liquid solutions for consumers, Chan teaches that the second liquid is an enzyme liquid detergent containing an enzyme as an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klatt to modify liquid filling material 21 combined with liquid filling material 21.1 to be an enzyme liquid detergent because [0004] of Chan teaches that enzyme liquid detergents are useful to consumers for cleaning and for liquid filling material 21 to be the composition without the enzyme and for liquid filling material 21.1 to include the enzyme because, “[a]s a skilled artisan will appreciate, enzymes tend to become denatured by the application of heat and therefore use of enzymes within detergent compositions require methods of forming a detergent compositions that does not rely upon heat as a step in the formation process” ([0064] of Chan) and [0096] of Klatt explains that the underlying reason for providing the filling material in two stages is because the higher temperature causes a problem, and thus filling can occur in two stages to minimize the combination of a higher temperature and the sensitive ingredient. Applied to the concerns of [0064] of Chan, the combined art teaches supplying the enzyme in liquid filling material 21.1 of Klatt but not in filling material 21. 
Regarding claim 2, Klatt as modified teaches wherein, in the second molding step, the first liquid, together with the second liquid, is supplied into the preform at a predetermined pressure (embodiments including overlap of supplying filling materials 21 and 21.1, [0030], [0111]; as modified, filling material 21.1 contains the enzyme).  
Regarding claim 3, Klatt as modified teaches wherein, in the second molding step, a pressure of the first liquid supplied to the preform is set higher than a pressure inside the liquid 
Regarding claim 4, Klatt as modified teaches further comprising a cleaning step, performed after the second molding step, of removing the second liquid out of the nozzle by liquid blow molding the preform by supplying only the first liquid into the preform at a predetermined pressure through the nozzle ([0111] teaches modifying the timing by which multi-way metering valve 22 supplies filling material 21 and 21.1; it would have been obvious to modify this and supply filling material 21, however briefly, after having supplied filling material 21.1; as modified, filling material 21.1 contains the enzyme).
Regarding claim 6, Klatt as modified teaches further comprising a cleaning step, performed after the second molding step, of removing the second liquid out of the nozzle by liquid blow molding the preform by supplying only the first liquid into the preform at a predetermined pressure through the nozzle ([0111] teaches modifying the timing by which multi-way metering valve 22 supplies filling material 21 and 21.1; it would have been obvious to modify this and supply filling material 21, however briefly, after having supplied filling material 21.1; as modified, filling material 21.1 contains the enzyme).

Regarding claim 13, Klatt as modified teaches wherein the enzyme in the second liquid susceptible to denaturation or deactivation by heat (as modified, filling material 21.1 contains the enzyme, Applicant has not provided a threshold for susceptibility and therefore no analysis of the particular enzyme is required; further, [0064] of Chan teaches the enzyme is susceptible to denaturation by heat).
Regarding claim 14, Klatt as modified teaches wherein the preform that has been heated to the predetermined temperature is cooled by the first liquid before supplying the second liquid to the preform so as to avoid degradation of the enzyme in the second liquid (filling material 21 cools container 11, [0072]; as modified, this cooling occurs before introduction of filling material 21.1 which, as modified, contains the enzyme).

Claims 5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 2015/0231812) in view of Chan (US 2015/0132832) as applied to claims 1-4 and 6-7 above, respectively, and further in view of Wilson (US 20120315348).

However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Klatt to maintain filling material 21 in chamber 42 of Wilson and circulate the first liquid (filling material 21 of Klatt) between chamber 42 and multi way valve 22 of Klatt because [0072] of Klatt teaches controlling the temperature of filling material 21 prior to delivery and [0031] of Wilson teaches circulating the first liquid in order to maintain temperature. Additionally and separately, because [0034] of Wilson teaches circulation to maintain sterility.
Regarding claim 8, Klatt as modified teaches a method substantially as claimed. Klatt does not teach a circulation step, performed before the first molding step, of circulating the first liquid between a tank configured to hold the first liquid and the nozzle.
However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).

Regarding claim 9, Klatt as modified teaches a method substantially as claimed. Klatt does not teach a circulation step, performed before the first molding step, of circulating the first liquid between a tank configured to hold the first liquid and the nozzle.
However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Klatt to maintain filling material 21 in chamber 42 of Wilson and circulate the first liquid (filling material 21 of Klatt) between chamber 42 and multi way valve 22 of Klatt because [0072] of Klatt teaches controlling the temperature of filling material 21 prior to delivery and [0031] of Wilson teaches circulating the first liquid in order to maintain temperature. Additionally and separately, because [0034] of Wilson teaches circulation to maintain sterility.

However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Klatt to maintain filling material 21 in chamber 42 of Wilson and circulate the first liquid (filling material 21 of Klatt) between chamber 42 and multi way valve 22 of Klatt because [0072] of Klatt teaches controlling the temperature of filling material 21 prior to delivery and [0031] of Wilson teaches circulating the first liquid in order to maintain temperature. Additionally and separately, because [0034] of Wilson teaches circulation to maintain sterility.
Regarding claim 11, Klatt as modified teaches a method substantially as claimed. Klatt does not teach a circulation step, performed before the first molding step, of circulating the first liquid between a tank configured to hold the first liquid and the nozzle.
However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).

Regarding claim 12, Klatt as modified teaches a method substantially as claimed. Klatt does not teach a circulation step, performed before the first molding step, of circulating the first liquid between a tank configured to hold the first liquid and the nozzle.
However, in the same field of endeavor of liquid blow molding, Wilson teaches a circulation step, performed before the first molding step, of circulating the first liquid between a tank (chamber 42 with first liquid, [0029], claim 1) configured to hold the first liquid and the nozzle (blow nozzle, claim 1, [0031], [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Klatt to maintain filling material 21 in chamber 42 of Wilson and circulate the first liquid (filling material 21 of Klatt) between chamber 42 and multi way valve 22 of Klatt because [0072] of Klatt teaches controlling the temperature of filling material 21 prior to delivery and [0031] of Wilson teaches circulating the first liquid in order to maintain temperature. Additionally and separately, because [0034] of Wilson teaches circulation to maintain sterility.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed October 14, 2021, with respect to the rejections have been fully considered and are persuasive. Applicant correctly points out that Klatt and Kikuchi do not teach the inclusion of an enzyme liquid detergent containing an enzyme as an ingredient.  However, upon further consideration, a new ground(s) of rejection is made over Klatt (US 2015/0231812) in view of Chan (US 2015/0132832). All the rejections have been revised to reflect the changed rejection of claim 1.
Applicant’s arguments are based on the deficiency of Klatt regarding liquid enzyme detergent which is remedied by Chan and substitution with liquid enzyme detergent from the more generic teachings in Klatt.
[0096] of Klatt teaches that the underlying reason for providing the filling material in two stages is because the higher temperature causes a problem, and thus filling can occur in two stages to minimize the combination of a higher temperature and the sensitive ingredient. [0064] of Chan raises the same concern with the enzyme in an enzyme liquid detergent and suggests, in [0066] separating them so that, as taught by [0064], the enzymes are not heated. The combined art teaches supplying the enzyme in liquid filling material 21.1 of Klatt but not in filling material 21. Of note, this is the same underlying concept as Applicant’s disclosure applied to the enzyme liquid detergent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan (US 2015/0132833; US 2018/0282668; US 20190093053; US 2021/0292682; US 10,011,808; US 10,179,892; US 10,597,613; US 10,995,303) teaches subject matter similar to Chan (US 2015/0132832), cited above. [0002] of Kikuchi (US 2006/0127615) teaches liquid detergent as a substitute for liquid with which to fill a PET container with carbonated fruit juice along with other carbonated beverages (similarly, [0003] of Kikuchi (US 2009/0317577)). In the alternative, Kikuchi accordingly teaches liquid detergent as an art recognized commercial substitute as a consumer product and the above rejections may be considered as further supported by the teachings of Kikuchi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774